DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,579,730. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following limitations:



PENDING APPLICATION NO. 16/751,215
U.S. PATENT NO. 10,579,730
Claims 1 and 11 read:
generating, by data processing hardware, using a first language model, a transcription of a first voice input of a user:
displaying, by the data processing hardware, the transcription of the first voice input in a user interface;

based on the second voice input, generating, by the data processing hardware, using a second language model different than the first language model, an updated transcription of the first voice input that corrects the misrecognized term using the series of letters.


transmitting, by data processing hardware, a transcription of a voice query over a network to a user device, the transcription of the voice query when received by the user device causing the user device to display the transcription of the voice query in a user interface of the user device; receiving, at the data processing hardware, a .


Allowable Subject Matter
Claims 1-20 would be allowed if the Applicant can overcome the Double Patenting Rejection.
The following is an examiner’s statement of reasons for allowance:
Kiss et al. (US 2006/2093889) teaches words in a sequence of words that is obtained from speech recognition of an input speech sequence are presented to a user, and at least one 
Nada et al. (US 2013/0275130) teaches a speech recognition apparatus includes: a recognition device that recognizes a speech of a user and generates a speech character string; a display device that displays the speech character string; a reception device that receives an input of a correction character string, which is used for correction of the speech character string, through an operation portion; and a correction device that corrects the speech character string with using the correction character string.
The difference between the prior art and the claimed invention is that Kiss and Nada do not explicitly each based on the second voice input, generating, by the data processing hardware, using a second language model different than the first language model, an updated transcription of the first voice input that corrects the misrecognized term using the series of letters.
	Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kiss and Nada to include based on the second voice input, generating, by the data processing hardware, using a second language model different than the first language model, an updated transcription of the first voice input that corrects the misrecognized term using the series of letters. Therefore, the claimed invention is deemed novel. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656